 Case 1:18-cv-01259-RGA Document 35 Filed 06/20/19 Page 1 of 4 PageID #: 320

                                                                  DLA Piper LLP (US)
                                                                  1201 North Market Street
                                                                  Suite 2100
                                                                  Wilmington, Delaware 19801-1147
                                                                  www.dlapiper.com

                                                                  Denise S. Kraft
                                                                  denise.kraft@dlapiper.com
                                                                  T 302.468.5645
                                                                  F 302.778.7917



June 20, 2019
VIA CM/ECF AND HAND DELIVERY

The Honorable Sherry R. Fallon
J. Caleb Boggs Federal Building
844 N. King Street, Unit 14, Room 6100
Wilmington, DE 19801-3555

Re:      Election Systems & Software, LLC v. Smartmatic USA Corp,
         C.A. No. 18-1259-RGA-SRF

Dear Magistrate Judge Fallon:

Defendant Smartmatic USA Corp (“Smartmatic”) respectfully submits this letter seeking entry of
a Protective Order.

Smartmatic and Plaintiff Election Systems & Software, LLC (“ES&S”) have worked diligently
to negotiate the terms of an appropriate Protective Order for this case, and have each made
multiple compromises in order to reach agreement on a Protective Order, but one discrete dispute
remains. This sole remaining dispute concerns the list and description of persons to whom
confidential information designated under the Protective Order may be disclosed.

In this regard, attached to this letter as Exhibit A is a copy of the Protective Order that has been
agreed to by the parties, and reflects (in RED text) the disputed language that is the subject of
this letter. As reflected in the agreed portions of the Protective Order, the parties have adopted a
multi-tier Protective Order that provides for three classifications of protected material, with each
classification subject to a unique designation as follows:

      1. “Confidential” information (defined in Section 2.4);

      2. “Highly Confidential – Outside Attorneys’ Eyes Only” information (defined in Section
         2.5); and

      3. “Restricted Confidential Source Code – Outside Attorneys’ Eyes Only” information
         (defined in Section 2.6).




EAST\167440977.1
 Case 1:18-cv-01259-RGA Document 35 Filed 06/20/19 Page 2 of 4 PageID #: 321




The Honorable Sherry R. Fallon
Page Two

Section 8 of the Protective Order then identifies the categories of persons to whom designated
protected material may be disclosed – with each of the three classifications of confidential
information having a separate, defined list of potential recipients. Specifically, Section 8.2
covers disclosure of “Confidential” information, Section 8.3 covers disclosure of “Highly
Confidential” information, and Section 8.4 covers disclosure of “Source Code” information.

As reflected in Attachment A, the parties have agreed on the categories and descriptions for all
persons to whom protected material may be disclosed, with one exception. ES&S seeks to add
one new category of persons to whom designated confidential information (for all three
classifications) can be disclosed, as follows:

           •   The author or recipient (including copied recipients) of the document,
               which document was authored or received in the normal course of
               business

ES&S’s addition (and Smartmatic’s response offered during negotiations) is shown in RED text
in Exhibit A as new subsection 8.2(i) [page 12], 8.3(h) [page 14], and 8.4(h) [page 16].

SMARTMATIC’S POSITION

Although disclosure of a document to its author, or to a person who previously received the
document, may appear innocuous, there are several reasons why ES&S’s proposal is both
improper, and unnecessary, in this case.

It is not just possible, but likely, that there will be confidential documents produced in this
litigation that an author, or prior recipient, may have been permitted access to in the past, but
who should no longer be permitted access in the course of this litigation.

In this regard, this case concerns ES&S’s allegation that by being selected as the contractor for
the Los Angeles County’s Request for Proposal (RFP) to provide implementation and support
services for the County’s new Voting System, Smartmatic thereby “offered to sell” a device that
infringes two of ES&S’s patents. (See Complaint, ¶¶ 29-31, 61, 72 (D.I. 1); Plaintiff’s
Opposition to Motion to Dismiss (D.I. 15), at 1). During the RFP process, in which ES&S
participated before voluntarily withdrawing, ES&S (and other companies who participated in the
RFP) received certain confidential information subject to confidentiality and non-disclosure
provisions that limited access to such documents only for purposes of the RFP. To the extent
these documents are now relevant to the litigation and are designated as confidential by parties or
non-parties to the litigation, an absolute carve-out in the Protective Order for distribution to
“authors and recipients” would be inappropriate, and may circumvent prior existing non-
disclosure obligations.

                                                  2

EAST\167440977.1
 Case 1:18-cv-01259-RGA Document 35 Filed 06/20/19 Page 3 of 4 PageID #: 322




The Honorable Sherry R. Fallon
Page Three

Similarly, as Smartmatic advised ES&S during negotiations over this proposed exception, it is
also possible that employees of one party (Smartmatic or ES&S) may, in the past or in the future,
go to work for the other party. Thus, while such a person may have authored or received
confidential documents while employed with Company “A,” they should not continue to have
access to or review such documents while in the employ of Company “B” merely because those
confidential documents were produced in litigation under the Protective Order.

In addition, ES&S’s proposal to permit disclosure of confidential information to “recipients” of a
document may lead to mistakes (even if not intentional or malicious) in the determination of who
a recipient actually is. In this regard, it is not always clear from the face of a document whether
it is a draft (that may never have been delivered) or a final document that was in fact received by
the designated recipients. It may also be unclear who the alleged “recipients” for a particular
document include, particularly for things like presentations or meeting summaries, that may
include a “distribution list” or identify “participants” or “attendees” – but which were not
actually distributed or received by the named individuals.

Given the importance of maintaining the confidentiality of highly sensitive documents through
the course of the litigation, and minimizing inadvertent disclosure, ES&S’s proposed addition for
“authors or recipients” should not be included.

Importantly, ES&S’s proposed addition also is not necessary to permit the parties to fully and
fairly litigate this case. In this regard, the parties already have agreed that disclosure of
designated protected material can be disclosed to outside counsel and retained experts (subject to
certain notice provisions), and for “Confidential” designations, to in-house attorneys for each
party. In addition, the parties have also agreed that disclosure of protected material can be made
to “any other person expressly authorized by written consent or stipulation of the Designating
Party, under conditions set forth by that Designating Party.” (Section 8.2(g), 8.3(g), 8.4(g)).

Accordingly, if there is a particular document that a party believes needs to be disclosed to a
particular person – including, for example, to its named author or presumed recipient – that can
be handled separately through a request for consent, with appropriate limits under the
circumstances (e.g., the person can see a document for purposes of a deposition, but not retain
it).

Although Smartmatic believes the existing use and disclosure provisions of the agreed Protective
Order are adequate to balance the needs of the parties to litigate this case with the needs of the
parties to protect and limit the disclosure of confidential information, Smartmatic did offer a
“compromise” to ES&S’s proposal during negotiations over this Protective Order. As reflected
in Exhibit A, Smartmatic proposed a disclosure exception only for “authors” and only if that


                                                 3

EAST\167440977.1
 Case 1:18-cv-01259-RGA Document 35 Filed 06/20/19 Page 4 of 4 PageID #: 323




The Honorable Sherry R. Fallon
Page Four

person continued to be employed by the producing or designating party at the time of the
disclosure, as follows:

           •   the author of the document, to the extent the author is clearly
               identified on the face of the document, and who continues to be
               employed by the Producing or Designating Party

This compromise would eliminate the risks involved in determining whether a person was
actually a “recipient” of a particular document, and also would address the potential harm that
employees who moved between companies should not continue to have access to documents
“authored” during their prior employment.



Respectfully submitted,

/s/ Denise S. Kraft

Denise S. Kraft (DE Bar No. 2778)

Counsel for Defendant Smartmatic USA Corp

cc:    All Counsel of Record




                                                4

EAST\167440977.1
